Citation Nr: 0700640	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel






INTRODUCTION

The veteran had active service from July 1951 to July 1955.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in March 
2006.  This matter was originally on appeal from a January 
2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the veteran requested a personal 
hearing before the Board to be held in Washington, DC in his 
September 2005 VA Form 9.  However, the veteran later 
indicated in the October 2005 Hearing Election Form that he 
no longer wanted a hearing.  In December 2005 correspondence, 
the veteran explained that his obligations at his farm 
prevented him from attending the Board hearing scheduled in 
February 2006.  The veteran requested that his claim continue 
to be processed and did not request to reschedule the 
hearing.  Accordingly, the veteran's hearing request is 
withdrawn.

Based on a motion dated on February 17, 2006, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim. So, for the reasons 
discussed below, his appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, 
another remand is necessary to ensure that all development 
contemplated under the VCAA is satisfied and the veteran is 
afforded every possible consideration in the adjudication of 
his claim.

In this case, the veteran contends that his current left knee 
disorder existed prior to service and was aggravated beyond 
normal progression as a result of military service.  Through 
no fault of the veteran, however, many of his service records 
are unavailable for review as they are presumed destroyed in 
the 1973 National Personnel Records Center (NPRC) fire.  
Nonetheless, the Board notes that the veteran wrote in his 
February 2004 claim (VA Form 21-4138) that he was initially 
denied enlistment into the military because of a left knee 
injury but was later drafted and accepted into the military 
wherein he completed his term.  In support of his claim, the 
veteran submitted a June 1951 letter from the U.S. Army & Air 
Force recruiting office that reads that authority had been 
received to enlist him into the Air Force despite his pre-
induction physical.  He also submitted an article that 
describes a left leg injury that he sustained in August 1950, 
which was approximately a year before his entry into active 
service.  The veteran further indicated in his September 2005 
VA Form 9 that there was evidence of an arthritic condition 
before service.  Moreover, the June 1955 discharge 
examination report contained in the claims folder notes that 
the veteran was diagnosed with left knee arthritis.  Thus, 
the evidence supports the veteran's contention that his left 
knee disorder existed prior to service and suggests that such 
was noted upon his entrance to active service.  

As the veteran's knee disorder existed prior to service, the 
central question for consideration is whether it increased 
beyond normal progress and was therefore aggravated by 
service.  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).
 
The Board additionally notes that the RO sent a follow-up 
duty to assist letter to the veteran in March 2006 that 
included a request for evidence and information pertaining to 
his claim.  The veteran responded in March 2006 
correspondence that he had in his possession a copy of an 
original x-ray of his left knee dated in January 1951, which 
was taken after his left knee injury and before his entry 
into military service; however, he had not been able to have 
a physician interpret the x-ray.  The Board further observes 
that the veteran previously indicated in his September 2005 
VA Form 9 that he should have received an examination to 
determine whether his condition was aggravated beyond normal 
progression because his service records were not available 
for review.

The Board is aware that when service records are unavailable 
through no fault of the veteran, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that 
such circumstances increase its obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Therefore, the Board finds that the veteran must be 
afforded an appropriate medical examination and medical 
opinion with respect to his claim of service connection for a 
left knee disorder that includes interpretation and 
consideration of the findings shown in the January 1951 x-ray 
film identified by the veteran and review of the evidence of 
record.  The veteran is requested to bring to the examination 
the January 1951 x-ray film of his left knee so that the VA 
may have it interpreted and a report added to the record.  
The examiner may then consider those findings in providing 
his or her opinion regarding whether the veteran's pre-
existing left knee disorder increased in severity during 
service or whether any increase in disability was due to the 
natural progress of the disease.  This information is 
essential to the VA to determine whether there was an 
increase in disability during service, which triggers the 
presumption of aggravation, or whether the evidence clearly 
and unmistakably shows that any increase was not beyond 
natural progression during or as a result of his active 
service.  

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left knee disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The veteran should be advised to bring 
in the January 1951 X-ray film he 
identified so that it may be 
interpreted by the VA and considered 
by the examiner.  An interpretation of 
the January 1951 X-ray film of the 
veteran's left knee should be made and 
added to the record.  The examiner is 
requested to review and consider all 
pertinent records associated with the 
claims file in providing his or her 
opinion to include the following: the 
August 1950 newspaper article 
describing the veteran's left leg 
injury before service, an 
interpretation of the January 1951 
private x-ray film provided by the 
veteran, letters written to the 
veteran during service from July 1952 
to August 1952 referencing his receipt 
of medical treatment for his leg 
during service, the June 1955 
discharge examination report, the June 
2004 VA Form 119 noting that the 
veteran reported several in-service 
treatments involving traction and 
whirlpool therapy for his left knee, 
and the September 2005 private MRI 
report.  Based on his or her review of 
the evidence and examination of the 
veteran, the examiner is requested to 
offer an opinion as to whether the 
veteran's pre-existing left knee 
disorder increased in disability 
during service and, if so, whether the 
evidence clearly and unmistakably 
shows that any increase was not beyond 
natural progression during or as a 
result of his active service.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  A written opinion citing 
to the evidence considered in support 
of the opinion is requested.  

2.	Thereafter, the veteran's claim should 
be readjudicated with consideration of 
the presumption of aggravation.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


